NO. 12-13-00200-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                              §   APPEAL FROM THE
ESTATE OF IVIE BARRETT,
                                                           §      COUNTY COURT
DECEASED
                                                          §       TRINITY COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In her motion, Appellant states that
the parties have reached a resolution of this dispute and she no longer wishes to pursue the
appeal. Because Appellant has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 31, 2013


                                        NO. 12-13-00200-CV

                           ESTATE OF IVIE BARRETT, DECEASED



                                    Appeal from the County Court
                              of Trinity County, Texas. (Tr.Ct.No. 4653)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.